IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                          NOS. WR-81,984-05, 81,984-06, & 81,984-07


                   EX PARTE ROYCE WILLIAM TAWATER, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                  CAUSE NOS. WRIT10814, WRIT10815, & WRIT10816
               IN THE 354TH DISTRICT COURT FROM HUNT COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of aggravated assault with a deadly weapon, deadly conduct

discharging a firearm, and unlawful possession of a firearm by a felon and sentenced to thirty-four,

twenty and twenty years’ imprisonment respectively. The Sixth Court of Appeals affirmed his

convictions. Tawater v. State, Nos. 06-14-00094-CR & 06-14-00095-CR (Tex. App. — Texarkana,

Feb. 4, 2015, Feb. 4, 2015); Tawater v. State, No. 06-14-00075-CR (Tex. App. — Texarkana, Dec.

10, 2014). Applicant filed these applications for writs of habeas corpus in the county of conviction,

and the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant alleges, among other things, that a new DNA report shows that the firearm used

in these cases has another person’s DNA on it, not that of Applicant. We remand this application
to the trial court to complete an evidentiary investigation and make findings of fact and conclusions

of law on the materiality of the new report and any other findings necessary to address Applicant’s

allegations.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: April 29, 2020
Do not publish